DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 to 17 in the reply filed on December 31st, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 18 to 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 31st, 2021.

Claim Interpretation
While not rising to the level of an objection or rejection, claim 9 is dependent on claim 7 and recites a narrower range of porosity, but there is no porosity limitation in claim 7.  There is a porosity limitation in claim 8 instead.  The Examiner respectfully requests clarification on the dependency of claim 9, does the applicant intend that claim 9 be dependent on claim 7 or claim 8?  
In the interest of the clarity of the record, the Examiner treated claim 9 to be dependent on claim 7 as currently written.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN-106698489-A) (hereinafter referred to as “Guo”, with reference to the machine translation provided) as evidenced by Dynys et al. (“Alpha Alumina Formation in Alum-Derived Gamma Alumina”, NPL) (hereinafter referred to as “Dynys”) and also evidenced by Hudson et al. (“Aluminum Oxide”, NPL) (hereinafter referred to as “Hudson”).

Regarding claim 1, Guo teaches a composition comprising a plurality of abrasive particles comprising alumina (see Guo at [0002] teaching a preparation method of high-cutting and high-brightness alumina polishing powder), 
wherein the plurality of abrasive particles comprise a median particle size (D50) of at least 5 microns (see Guo at [0018] teaching that the particle range after pulverization, D50 is equal to 5 microns).  

Guo does not explicitly teach that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 but 

Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) alumina is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).  

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess porosity.

In addition, Dynys teaches a scanning electron micrographs of the interface between the alpha colony and gamma matrix (see Dynys at page 445, Fig. 6B, also shown below), showing a sharp interface between the alpha colonies and the unresolved gamma alumina matrix (see Dynys at page 445 to 446, column 2 to column 1, last sentence to first sentence).  Dynys further teaches that the vermicular morphology of the colonies is strikingly similar to the morphology of the particles within aggregates present in commercial alum-derived powders, and the similarity suggests that these aggregates develop in the gamma-to-alpha transformation during calcination (see Dynys at page 446, column 1, paragraph 3, 1st and 2nd sentences).  Dynys concluded that within the colonies, the alpha alumina is extensively interconnected with a nd and 5th sentences).

    PNG
    media_image2.png
    302
    414
    media_image2.png
    Greyscale

Fig. 6(B)

As such, Dynys has shown to include a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess a porous wormy or branched structure meeting the claimed mesoporosity feature(s) as claimed.	
	
Hudson teaches that a boehmite is a gamma, γ-aluminum oxide hydroxide (see Hudson at Section 1.1, Figure 1, also shown below).

    PNG
    media_image3.png
    563
    813
    media_image3.png
    Greyscale

	As such, a one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that boehmite is a gamma aluminum oxide or alumina.

Guo teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]).  One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that the raw boehmite or gamma alumina when calcined, as evidenced by Dynys, would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure.  

Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) in view of the substantially similar structure of the claimed and prior art products and processes (Guo as evidenced by Dynys and Hudson).  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.









Regarding claim 14, Guo teaches a composition comprising a plurality of abrasive particles comprising alumina (see Guo at [0002] teaching a preparation method of high-cutting and high-brightness alumina polishing powder).

Guo does not explicitly teach a) that the plurality of abrasive particles comprise a porosity of at least 5 vol% but teaches that the raw material boehmite is calcined, and b) that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 but teaches that the particle range after pulverization, D10 ≥ 0.8 µm, D50 is equal to 5 µm and D90 ≤ 10.0 µm.



Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess porosity.

Hudson teaches that a boehmite is a gamma, γ-aluminum oxide hydroxide (see Hudson at Section 1.1, Figure 1, also shown below).

    PNG
    media_image3.png
    563
    813
    media_image3.png
    Greyscale

	As such, a one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that boehmite is a gamma aluminum oxide or alumina.

Guo teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]).  One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that the raw boehmite or gamma alumina when calcined, as evidenced by Dynys, would transform into an alpha alumina which would necessarily result in the alumina having a porous structure.

Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
Thus, the product of Guo, alpha alumina is expected to have a plurality of abrasive particles comprising a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) in view of the substantially similar structure of the claimed and prior art products and processes (Guo as evidenced by Dynys and Hudson).  

In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

As for b), Guo does not explicitly teach that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 but teaches that the particle range after pulverization, D10 ≥ 0.8 µm, D50 is equal to 5 µm and D90 ≤ 10.0 µm (see Guo at [0018]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 as taught by Guo is the particle size at the 50th percentile of the particle size distribution.  Guo also taught a D10 and a D90, thus there is a corresponding D0 and D100 in the sampling size that correspond to a (DI00-D0)/D50, or an analysis of the sampling distribution specifics.

Thus, the product, plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 if/when measured using laser scattering Horiba LA 250 and used Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and employed Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]).  However, the claims are not limited to such techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 1 – 11 and 13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Withers et al. (EP-0279672-A1) (hereinafter referred to as “Withers”) as evidenced by of Dynys et al. (“Alpha Alumina Formation in Alum-Derived Gamma Alumina”, NPL) (hereinafter referred to as “Dynys”) for claims 1, 8, 9, 14, 16 and 17.

Regarding claim 1, Withers teaches a composition comprising a plurality of abrasive particles comprising alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive) and 
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).

Withers does not teach explicitly that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 but teaches that the starting hydrated Al2O3 or aluminum salts is subjected to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time (see Withers at C3 L1-9). The raw material hydrated Al2O3 from Withers when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure as evidenced by Dynys below. 
Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess porosity.
In addition, Dynys teaches a scanning electron micrographs of the interface between the alpha colony and gamma matrix (see Dynys at page 445, Fig. 6, also shown below) showing a sharp interface between the alpha colonies and the unresolved gamma alumina matrix (see Dynys at page 445 to 446, column 2 to column 1, last sentence to first sentence).  Dynys further teaches that the vermicular morphology of the colonies is strikingly similar to the morphology of the particles within aggregates present in commercial alum-derived powders, and the similarity suggests that these aggregates develop in the gamma-to-alpha transformation during calcination (see Dynys at page 446, column 1, paragraph 3, 1st and 2nd sentences).  Dynys nd and 5th sentences).

    PNG
    media_image2.png
    302
    414
    media_image2.png
    Greyscale

Fig. 6 (B)

As such, Dynys has shown to include a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess a porous wormy or branched structure.	


Withers teaches subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time (see Withers at C3 L1-9).  As such, the starting hydrated Al2O3 or aluminum salts from Withers when calcined 
Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, the alpha alumina in Withers is expected to have a mesoporosity and meso branching index of at least 55 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) in view of the substantially similar structure of the claimed and prior art products and processes (Withers as evidenced by Dynys).  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would 






Regarding claim 2, Withers teaches all the claim limitations as set forth in claim 1 but does not teach explicitly that the plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5.  However, Withers teaches D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 is the particle size at the 50th percentile of the particle size distribution.  Since Withers taught a D50, there is a corresponding D0, D100 and (D100-D0)/D50 that is an analysis of the sampling distribution specifics.
Based on the substantially similar structure in claim 2 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 if/when measured using laser scattering Horiba LA 250 and Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft 

Regarding claim 3, Withers teaches all the claim limitations as set forth in claim 1 but does not explicitly teach that the particle size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20.  However, Withers teach D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that Withers taught that the sampling size contains course particles having a diameter greater than 3 microns in the amounts of less than 2%, thus there is variance that measures how far a set of numbers is spread out from their average value.
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the particle size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20 if/when 
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] and [0039]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 4, Withers teaches all the claim limitations as set forth in claim 3 but does not explicitly teach that variance is at least 3.0 and not greater than 8. However, Withers teach D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that Withers taught that the sampling size contains course particles having a diameter greater than 3 microns in the amounts of less than 2%, thus there is variance that measures how far a set of numbers is spread out from their average value.
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially 
Thus, the product, plurality of abrasive particles wherein the particle size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20 if/when measured using laser scattering Horiba LA 250 and the variance calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0030] and [0039]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] and [0039]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 5, Withers teaches all the claim limitations as set forth in claim 1 and further teaches that the plurality of abrasive particles comprise alpha alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 6, Withers teaches all the claim limitations as set forth in claim 5 and further teaches that the plurality of abrasive particles consist essentially of alpha alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 7, Withers teaches all the claim limitations as set forth in claim 1 but does not explicitly teach that the plurality of abrasive particles comprise a skewness of at least 2.5.  However, Withers teach D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that Withers taught that the sampling size contains course particles having a diameter greater than 3 microns in the amounts of less than 2%, thus there is skewness that measures a distortion or asymmetry that deviates from the symmetrical bell curve, or normal distribution, in a set of data.
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the plurality of abrasive particles comprise a skewness of at least 2.5 if/when measured using laser scattering Horiba LA 250 and the skewness calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0030] and [0038]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  


Regarding claim 8, Withers teaches all the claim limitations as set forth in claim 1 and further teaches implicitly that the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and further discussed by Dynys below.
Dynys further teaches that the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, column 2, paragraph 3, 5th sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation.
Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical 
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

Regarding claim 9, Withers teaches all the claim limitations as set forth in claim 7 and further teaches implicitly that the plurality of abrasive particles has a porosity of at least 30 vol% and not greater than 55 vol% (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and further discussed by Dynys below.
th sentence) and Dynys teaches that as colonies grow, they are constrained to contain a fixed volume fraction of porosity in an interconnected solid structure with a fixed interparticle separation (see Dynys at page 448, column 1, paragraph 4, 2nd sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation, and is constrained to contain a fixed volume fraction.
Based on the substantially similar structure in claim 9 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 30 vol% and not greater than 55 vol% (see Applicant’s Specifications at [0041]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would 

Regarding claim 10, Withers teaches all the claim limitations as set forth in claim 1 and further teaches that the plurality of abrasive particles comprise an average surface area of at least 4 m2/g and not greater than 20 m2/g (see Withers at C2 L38 teaching surface area between 2 and 12 m2/g).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 11, Withers teaches all the claim limitations as set forth in claim 1 and further teaches the plurality of abrasive particles have an average particle size not greater than 20 microns (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 13, Withers teaches all the claim limitations as set forth in claim 1 and further teaches implicitly the plurality of abrasive particles define a monomodal particle size distribution (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that the D50 in the sampling distribution as taught by Withers may correspond to the monomodal or unimodal particle size distribution that refers to having only one or single mode in the particle size distribution.

Thus, the product, plurality of abrasive particles wherein the plurality of abrasive particles define a monomodal particle size distribution if/when measured using laser scattering Horiba LA 250 and the skewness calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0029] and [0030]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0029] and [0030]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 14, Withers teaches a composition comprising a plurality of abrasive particles comprising alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time).  The raw material hydrated Al2O3 from Withers when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous structure as evidenced by Dynys below.  

Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess porosity.

Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope 

Withers implicitly teaches that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 is the particle size at the 50th percentile of the particle size distribution.  Since Withers taught a D50, there is a corresponding D0, D100 and (D100-D0)/D50 that is an analysis of the sampling distribution specifics.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D100-D0 is the full range of particle sizes of the sampling distribution and D50 is the particle size at the 50th percentile of the particle size distribution, and (D100-D0)/D50 is an analysis of the distribution specifics of the sampling distribution.
Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
Thus, the product, plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 if/when measured using laser scattering Horiba LA 250 and Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 15, Withers teaches all the claim limitations as set forth in claim 14 and further teaches that the abrasive particles consist essentially of alpha alumina see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 16, Withers teaches all the claim limitations as set forth in claim 14 and further implicitly teaches that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 20 junctions/microns2 (see Withers at C3 L1-9 2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and as evidenced by Dynys below.
Dynys teaches a scanning electron micrographs of the interface between the alpha colony and gamma matrix (see Dynys at page 445, Fig. 6, also shown below) showing a sharp interface between the alpha colonies and the unresolved gamma alumina matrix (see Dynys at page 445 to 446, column 2 to column 1, last sentence to first sentence).  Dynys further teaches that the vermicular morphology of the colonies is strikingly similar to the morphology of the particles within aggregates present in commercial alum-derived powders, and the similarity suggests that these aggregates develop in the gamma-to-alpha transformation during calcination (see Dynys at page 446, column 1, paragraph 3, 1st and 2nd sentences).  Dynys concluded that within the colonies, the alpha alumina is extensively interconnected with a continuous pore phase and the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, Conclusions, paragraph 2, 2nd and 5th sentences).

    PNG
    media_image2.png
    302
    414
    media_image2.png
    Greyscale

Fig. 6 (B)



th sentence).  
As such,  Dynys has shown that there is a porous wormy or branched structure during the formation of the alpha alumina because during the formation of the alpha alumina, the alpha alumina must occupy the same volume originally occupied by the gamma alumina.

Withers teaches subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time (see Withers at C3 L1-9).  As such, one of ordinary skill in the art before the effective filing date of the claimed invention, would appreciate that a porous wormy or branched structure results from the formation of the alpha alumina. 
Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having a mesoporosity and meso branching index of at least 20 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  


Regarding claim 17, Withers teaches all the claim limitations as set forth in claim 16 and further implicitly teaches that the average meso branching index is at least 55 junctions/microns2 (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and as evidenced by Dynys below.
Dynys further teaches that the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, column 2, paragraph 3, 5th sentence) and Dynys teaches that as colonies grow, they are constrained to contain a fixed volume fraction of porosity in an interconnected solid structure with a fixed interparticle separation (see Dynys at page 448, column 1, paragraph 4, 2nd sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation, and is constrained to contain a fixed volume fraction.

Based on the substantially similar structure in claims 14, 16 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having a mesoporosity and meso branching index of at least 55 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Withers as applied to claim 1 above, and further in view of Morinaga et al. (U.S. Pub. No. 2011/0258938 A1) (hereinafter referred as “Morinaga”).

Regarding claim 12, Withers teaches the limitations as applied to claim 1 above, and Morinaga teaches composition is a polishing slurry comprising a liquid carrier and the plurality of particles of claim 1 (see Morinaga at [0003] teaching a polishing composition containing aluminum oxide particles including alpha alumina).  Morinaga further teaches that the aluminum oxide particles mainly includes alpha alumina or a transition alumina produced by calcining raw material particles (see Morinaga at [0042]) and Morinaga teaching that the aluminum oxide particles are used in the form of a slurry-like polishing composition prepared by mixing the particles with at least water (see Morinaga at [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the alpha alumina in Morinaga with the alpha particles of Withers because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.  See MPEP § 2143, B.

	Conclusion



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.U./Examiner, Art Unit 1731            



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731